                                                                                 USDC-SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                    DATEFILED:          9/3 //Cj
                                                                                                        I



 WILFREDO TORRES,

                                   Plaintiff,                                No. 18-CV-6434 (RA)

                             v.                                               MEMORANDUM
                                                                             OPINION & ORDER
 THE BLACKSTONE GROUP,

                                   Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Wilfredo Torres, proceeding prose, alleges that Defendant The Blackstone

Group ("Blackstone") has sought to illegally intimidate him from taking certain legal actions.

Defendant now moves to dismiss Plaintiffs amended complaint pursuant to Federal Rule of

Civil Procedure 12(b)(l) for lack of subject matter jurisdiction and Rule 12(b)(6) for failure to

state a claim. For the following reasons, Defendant's motion is granted.

                                                 BACKGROUND
         The following facts are drawn from Plaintiff's amended complaint, and are assumed to be

true for the purposes of this motion. See Stadnick v. Vivint Solar, Inc., 861 F .3d 31, 25 (2d Cir.

2017).

         Plaintiff is a resident of affordable housing in Manhattan, New York. See Am. Compl. il

1. According to Torres, Defendant purchased Plaintiffs apartment complex in December of

2016 from the prior landlord, Bellevue South Associates ("BSA"). Id ,i 4. 1




1
  In response, Defendant asserts that, "in fact, Blackstone is not the owner of the building and is not Plaintiffs
landlord." Def. Deel. in Reply 'I! 6. Because determining whether Plaintiff owns the building and is Torres's
landlord is not necessary to decide the instant motion, infra. at 5-6, the Court takes no position on this matter.
        Plaintiff alleges that, "[i]n about 2004 a commercial coal-fired oven and chimney was

installed" in a pizzeria located "about 50 feet from the windows of [P]laintiffs apartment." Id

,i,i 2, 5, 6. Torres asserts that, around 2008, this oven and chimney "began to release noxious

gases and other pollutants that entered [his] apartment." Id   ~   7. Plaintiff contends that these

pollutants interfered with his sleep and "exacerbated his asthma." Id. ,i 8. According to Torres,

although he actively complained to BSA and the New York City Department of Buildings (the

"DOB") about these pollutants and how they "represented a serious health risk," these entities

ignored him. Id. ,i,i 10, 15.

        Plaintiff alleges that, on September 28, 2015, he was alone in his apartment when

members of the New York City Police Department (the "NYPD"), accompanied by a BSA

employee, broke down his door, "entered the apartment without a warrant or other justification,"

and proceeded to interrogate him. Id. ,i,i 16-18. Torres asserts that the police officers

"continuously repeated that the plaintiff had been calling the Department of Buildings," id. ,i 19,

and that one of the officers informed him that they had been sent by the inspector general of the

DOB, see id ,i 20. According to Torres, "[a]fter detaining and intimidating [him] for about one

hour, the police officers left the apartment without issuing an arrest or summons." Id. ,i 22.

Torres contends that he did nothing to justify this "unlawful search and seizure," as he "was not

threatening anyone, bothering anyone, physically attacking anyone, [or] causing any

disturbance." Id. ,i 23. Following this incident, Plaintiff states that he continued to demand that

the DOB comply "with the law in relation to the coal oven and chimney," but his demands were

ignored. Id. ,i 25.

        On April 2016, Plaintiff apparently received spinal surgery at New York University

Hospital ("NYU") for Joint Diseases. See id. ~/ 26. According to the amended complaint, later



                                                 2
that day, while Torres was at home resting, "Fire Department personnel[,] along with BSA

employee Elijah Smalls, and the NYPD broke down [his] apartment door and illegally entered."

Id.   ~   30. Plaintiff believes that "NYU had called 311 stating that Plaintiff had left the hospital."

Id.   ~   31. Although Torres apparently made clear to the persons who had entered his apartment

that he did not need aid, "he was handcuffed and forcibly taken by ambulance to HHC Bellevue

hospital as a John Doe." Id.      ~   32. There, Plaintiff alleges that he "was assaulted by hospital

personnel, three (3) times injected with drugs to put him to sleep, subjected to numerous

involuntary medical procedures," and, after being "held for 24 hours ... released as a John Doe

with a perfunctory and false diagnosis of delirium." Id.        ~   33.

                                      PROCEDURAL BACKGROUND

            On March 29, 2016, Plaintiff filed suit against BSA, the DOB, and the NYPD. See 16-

cv-02362 (RA)(KNF). Plaintiff brought the instant suit against The Blackstone Group on July

16, 2018, see Dkt. 1, and filed an amended complaint on July 26, 2018, see Dkt. 7.

            Plaintiff contends that, in violation of his due process rights and 18 U.S.C. § 1512

("Tampering with a witness, victim, or an informant"), Arn. Compl. at 2, Dkt. 28 (November 8,

2018 letter from Torres), Blackstone has attempted "to intimidate the plaintiff from pursuing

case 16CV2362," Arn. Compl. f' 35. According to Torres, Defendant has done this by: (1)

"ignor[ing] [his] multiple requests ... to eliminate the illegal coal oven and chimney"; (2)

"ignor[ing] the complaints of the plaintiff about [Blackstone's] employees stealing his mail,

including voluminous legal briefs about case l 6CV2362 which they have stolen using the name

'Gonzalez'"; (3) keeping "BSA former employee and defendant in [case 16CV2362] Elijah

Smalls ... in his position as Superintendent of [the apartment complex] when Blackstone took

over," and thus having him remain "in charge of all mail and package delivery operations;" (4)



                                                       3
"damag[ing] the credit rating of the plaintiff by falsely and maliciously fabricating a charge of

'arrears' in his monthly bills," and (5) overcharging Plaintiff"in [his] rent." Id. , , 36-38; Pl.'s

Response, Dkt. 18   ~   18. By way ofremedy, Plaintiff seeks compensatory damages in the

amount of three million dollars. See Am. Compl. at 6.

        Defendant now moves to dismiss Plaintiffs amended complaint, arguing that this Court

lacks subject matter jurisdiction over Torres in this case and that Plaintiff has failed to state a

plausible claim for relief. See Dkt. 21. Plaintiff responded, see Dkts. 18, 22, 28, and Defendants

replied, see Dkt. 23.

                                       LEGAL STANDARD

        "A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(I)

when the district court lacks the statutory or constitutional power to adjudicate it." Makarova v.

United States, 201 F.3d I 10, 113 (2d Cir. 2000); see Fed. R. Civ. P. 12(b)(l ). To survive a motion

to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). When

considering a motion to dismiss under either rule, "the court must accept all factual allegations in

the complaint as true and draw inferences from those allegations in the light most favorable to the

plaintiff." Jaghory v. New York State Dep'to/Educ., 131 F.3d 326,329 (2d Cir. 1997). This is

especially important with respect to pro se litigants, who "generally are entitled to a liberal

construction of their pleadings, which should be read to raise the strongest arguments that they

suggest." Green v. United States, 260 F .3d 78, 83 (2d Cir. 2001) (internal quotation marks

omitted).

       "Notwithstanding       the   liberal   pleading   standards    afforded    pro    se   litigants,

federal courts are courts of limited jurisdiction and may not preside over cases if they lack subject



                                                   4
matter jurisdiction." Azeez v. US. Postal Servs. (USPS), No. 10-CV-2001 (JS)(ETB), 2010 WL

2653350, at *2 (E.D.N.Y. June 22, 2010). Ultimately, "[a] plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it exists."

Makarova, 201 F.3d at 113.

                                                 DISCUSSION

         Based on the amended complaint and his supporting papers, Plaintiff appears to bring

three federal claims against Defendant: (1) for a violation of his due process rights, (2) for

intimidating him in violation of 18 U.S.C. § 1512 ("Tampering with a witness, victim, or an

informant"), and (3) for stealing his mail, presumably in violation of 18 U.S.C. § 1708 ("Theft or

receipt of stolen mail matter generally").

         In order to bring a due process claim pursuant to 42 U.S.C. § 1983,2 a plaintiff must

assert a legal claim against a state actor, or one who acts "under the color of state law." Kia P. v.

McIntyre, 235 F.3d 749, 756 (2d Cir. 2000) (internal quotation marks omitted). Plaintiff does

not allege that the Blackstone Group is a state actor. See Am. Compl. at 3 ("The defendant, The

Blackstone Group, is incorporated under the laws of the State of New York"). Nor has Plaintiff

claimed that, in allegedly violating his due process rights, Defendant acted under color of state

law by acting in "concert with [any] state actor," or by acting as "a willful participant in joint

activity with the State or its agents." Ciambriello v. Cty. of Nassau, 292 F.3d 307,324 (2d Cir.

2002) (internal quotation marks omitted). Thus, this claim must be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6).

         Plaintiffs purported 18 U.S.C. § 1512 and 18 U.S.C. § 1708 claims are no more

successful. As courts in this district have made clear, neither of these criminal statutes provide a


2
  Although the amended complaint does not specifically reference 42 U.S.C. § 1983, the Court assumes that this is
the basis for Plaintiff's federal due process claim.

                                                         5
private right of action. See Zahl v. Kosovsky, No. 08 Civ. 8308 LTS THK, 2011 WL 779784, at

*10 (S.D.N.Y. March 3, 2011) ("Plaintiff purports to assert claims for violations of ... 18 U.S.C.

§ 1708 ... and 1512. However, these criminal statutes do not provide for a private right of

action."); see also Gill v. Bd. ofNat'! Credit Union Admin.for Sikh Fed. Credit Union, CV 93-

1597, 2018 WL 5045755, at *17 (E.D.N.Y. Oct. 16, 2018) ("Plaintiff alleges in Cause of Action

Twenty-one that the [the defendant] 'witness tampered' under 18 U.S.C. § 1512 ... However, no

private right of action is granted under that criminal statute."); Pierre v. United States Postal

Service, 18-CV-7474, 2019 WL 653154, at *3 (E.D.N.Y. Feb. 15, 2019) ("[T]here is no private

right of action under the statutes for mail fraud, and theft and obstruction of the mails.")

(citations omitted). Accordingly, Plaintiff has failed to show that the Court possesses "statutory

or constitutional power to adjudicate" these claims, Makarova v. United States, 201 F.3d at 113,

and they are therefore dismissed for lack of subject matter jurisdiction.

         This leaves any state law claims that Plaintiff may have against Blackstone. Pursuant to

28 U.S.C. § 1367(c)(3), the district court may decline to exercise supplemental jurisdiction over

any state claims if it "has dismissed all claims over which it has original jurisdiction." "In

determining whether to continue to retain jurisdiction, district courts consider factors such as

judicial economy, convenience, fairness, and comity." Anegada _,\;faster Fund, Ltd. v. PXRE

Grp. Ltd., 680 F. Supp. 2d 616,625 (S.D.N.Y. 2010). In this case, those factors weigh in favor

of declining jurisdiction. The Court therefore dismisses any remaining state law claims without

prejudice. 3




3
  The Court also notes that, so much as these claims relate to landlord-tenant matters, the Court would lack subject
matter jurisdiction over them. See, e.g., Gallandv. Margules, No. 05-CV-5639 (DC), 2005 WL 1981568, at *I
(S.D.N.Y. Aug. 17, 2005) ("[F]ederal courts do not have federal question subject matter jurisdiction over state
residential landlord-tenant matters.").

                                                          6
                                         CONCLUSION

        For the foregoing reasons, Defendant's motion to dismiss Plaintiffs amended complaint

is granted. Although pro se complainants are typically given leave to amend their complaint at

least once when a liberal reading of the complaint provides the possibility that a valid claim

might be stated, "[t]utility is a valid reason for denying a motion to amend ... where it is beyond

doubt that the plaintiff can prove no set of facts in support of his amended claims." Pangburn v.

Culbertson, 200 F.3d 65, 70-71 (2d Cir. 1999) (internal quotation marks and citation omitted).

Here, the Court finds "that the complaint is completely devoid of any viable cause of action and

any amendment would therefore be futile." Garay v. US. Bancorp., 303 F. Supp. 2d 299,304

(E.D.N.Y. 2004). Accordingly, Plaintiff's amended complaint is dismissed with prejudice.

        The Clerk of Court is respectfully directed to terminate the motions at Dkts. 9 and 14, and

to close this case.


SO ORDERED.

 Dated:          September 3,2019
                 New York, New York




                                                 7
